Citation Nr: 1635283	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-44 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as a lower back disorder.

3.  Entitlement to service connection for bilateral knee disorders.

4.  Entitlement to service connection for bilateral shoulder disorders.


REPRESENTATION

Appellant represented by:	Stephen Dixon, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In October 2014, the Board denied a claim for nonservice-connected pension and remanded the above claims for further development.


FINDINGS OF FACT

1.  Headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Bilateral knee disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Bilateral shoulder disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Bilateral knee disorders were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Bilateral shoulder disorders were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a September 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  Per the October 2014 Board remand, the AOJ obtained unassociated VA medical records and also verified that the Veteran did not have any outstanding Social Security Administration (SSA) records.  In August 2015, the AOJ also requested that the Veteran provide information regarding his non-VA healthcare, to include Dr. H. D., with whom the Veteran had reported receiving treatment regarding a workers' compensation claim in the 1990s.  The Veteran did not respond to the record request and has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board does not find that examinations are necessary to decide the claims for service connection for disorders of headaches, lumbar spine disorder, bilateral knee disorders, or bilateral shoulder disorders.  As will be further explained below, the Board finds that there is no credible evidence as to the Veteran's claimed in-service injuries or probative evidence as to the etiology of any current disorders.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III. Service Connection Claims

The Veteran contends that he currently has headaches, low back pain and bilateral knee and shoulder disorders due to service.  

Per the August 2014 private medical opinion of T.L.M., Do., the Veteran has current diagnoses of degenerative joint disease of the lumbar spine, degenerative joint disease of the bilateral knees, right and left shoulder degenerative arthritis and rotator cuff tendinopathy, and headaches.  The Board notes that the Veteran receives the majority of his medical care from VA.  However, his VA medical records are generally silent as to all of the claimed disorders, other than the low back (starting in 2002) and right shoulder (starting in 2015).  Giving the Veteran the benefit of the doubt as to the presence of current disorders, the Board will consider the diagnoses provided as to all the claimed disorders made by the Veteran's one-time private medical opinion provider.  As such the question before the Board is whether any claimed disorder developed due to service.  

The Board initially finds that the lay evidence of record as to the occurrence of in-service injury and chronicity of the symptoms of the Veteran's claimed disorders are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

During his June 2014 Board hearing, the Veteran initially reported "I have trouble with my knees because I spent a lot of time finishing concrete. I have, at one time I had two disks blow out in my lower back."  When asked if he ever injured his knees in the Navy, he reported "At some time or another I probably banged them around."  In regards to a specific knee injury, he later specified "I really can't, you know, just pinpoint it because you can get banged up and never, just let it go away and not seek medical attention for it."  He later indicated that his job in service involved climbing stairs and crawling, as well as, crouching and kneeling, and loading heavy shells as part of the gunner crew.  When asked if such duties cause problems with his knees, he responded "you know they get fatigued."

As to his shoulders, during the June 2014 Board hearing he reported developing bursitis off and on for the last 20 years.  When asked if he ever injured his shoulders in the Navy he responded, "I can't say that it has, no I can't."  He did report lifting heavy gunpowder bags.  

For his headaches, during the June 2014 Board hearing, he reported "I've had a headache all my life. I really have."  He further stated that they got worse when he came home from service.  He indicated he sought treatment in service, but all he received was aspirin.

In regards to the lumbar spine disorder, during the June 2014 Board hearing, he indicated having continuous pain, "for about 20 years now."  He indicated it could have been caused by lifting shells, to include shells of at least 200 pounds or more.  He denied seeking treatment in service, but indicated that at times he did have problems.  He also reported that he received treatment for the low back due to a workers' compensation situation in the early 1990s or 1980s.

During his June 2014 Board hearing, the Veteran also provided conflicting information as to whether he sought treatment in service.  As to the knees, he initially reported that he may have sought treatment for his knees on his ship.  However, he later indicated that he was encouraged not to seek medical treatment in general during service and had not sought treatment for the knees, shoulders, low back, or headaches (other than occasionally receiving aspirin for his headaches).  
He further indicated that he did not seek treatment for his claimed musculoskeletal disorders until the 1990s, after service, from his workers' compensation providers.  The Board notes that though VA has since requested that the Veteran provide information regarding this private medical provider who provided such treatment, so that VA may obtain any relevant records; however, the Veteran has failed to respond to such request.

In contrast to the vague June 2014 Board hearing reports of general duties causing his currently claimed musculoskeletal disorders, or aggravating his claimed pre-existing headaches disorder, the Veteran relayed a very different report of in-service injury to the August 2014 private medical opinion provider, T.L.M., D.O. 

Per the August 2014 private medical opinion, by T.L.M., D.O.:

	This sailor, while on active duty...onboard the USS Saint Paul...fell from a 	ladder striking his shoulders, midback and both knees as he fell down it.  He
	twisted at the end, rolled over onto the deck. As he fell down the ladder he 	tried to grab and jerked his shoulder out of place on the right with twisting 	and striking his left shoulder.  His knees struck on the steel ladder steps on 	the way down.  He states it happened so fast, the next thing he knew he was
	laying on the deck having struck his head against the steel surface. He states 	he noted headache [sic.] immediately from the trauma.  He states both 	shoulders hurt and both knees as well as his low back.  He states that at the 	time he was young and did not feel like he needed to go to sick bay, he just 	took some over-the-counter preparations he had onboard ship and went back  	to work.  As time progressed, his low back became worse and increased 	pain.  The patient also noted that he had severe stiffness of the low back and 	some pain with radiation down into his legs.  His duties on board were not 	conducive to the pain that he suffered with his low back.  The patient states 	he had been, to sick bay on several occasions and had been treated with 	medications. 

The Veteran's reports during his June 2014 Board hearing and those made two months later to T.L.M., D.O. are contradictory in almost every way.  The clearest disparity is the report of an actual accident, causing all his claimed disorders in August 2014.  In contrast, the Veteran repeatedly reported during his June 2014 Board hearing that there was no single injury or incident.  Rather, he appeared to claim that his disorders were more of an accumulation from performing his general duties in service, or from post-service work finishing concrete or blowing two disks of the lower back.  Indeed, during the June 2014 Board hearing, the Veteran at most reported that his knees would sometimes feel tired after performing his duties, not that there was actual pain.  

Another inconsistency between the June 2014 Board hearing and August 2014 private medical opinion, by T.L.M., D.O. , is that in August 2014 he reported several trips to sickbay during service for his claimed disorders.  In contrast, in June 2014 he denied making such visits.  The Board further notes that the service treatment records are silent as to any complaints of, or treatment for, the claimed disorders, though they do include treatment for pain to an area of the body other than any of the ones currently claimed.  

Moreover, as to the Veteran's reports of lumbar spine disc "blowing," the herniation would presumably have occurred after service as such severe injuries would have necessitated more medical care for both diagnosis and treatment than possibly occasionally going to sickbay and receiving medications, as reported to T.L.M., D.O. or just not going to sickbay, as reported during the Board hearing.  Also, the Veteran has never indicated that he was diagnosed with a lumbar spine herniation in service.  
 
Indeed, even the Veteran's reports of when his injuries occurred during service have varied, when he has indicated that actual injury occurred.  In his August 2008 claim application, he indicated that his injuries began in 1963 - the last year of his service.  When reporting his injury in August 2014, to T.L.M., D.O., he reported that his injuries began in July 1961 - during the first month of his service and that he continued to have pain since that time throughout the next 2 years of his service.  

Furthermore, during the June 2014 Board hearing, the Veteran generally reported that his musculoskeletal pains started about 20 years previously - which would be in the 1990s.  Such a start time is in contrast to the Veteran's August 2014 private medical opinion reports of low back pain since service or any implication of pain to the other claimed parts of his body during service.  

Moreover, the Board notes that a start time of musculoskeletal symptoms in the 1990s, as reported in June 2014, coincides with when the Veteran reportedly had his workers' compensation injury.  The Board again notes that the Veteran has declined to provide information regarding his 1990s workers' compensation claim.

As to the headaches claims, the Veteran's reports as to when such a disorder started are also inconsistent.  During his June 2014 Board hearing, he reported that he had headaches that pre-existed service and has "had a headache all [his] life."  However, in his May 1960 enlistment report of medical history, he specifically denied having frequent or severe headaches.  In further contrast, in the August 2014 private medical opinion, by T.L.M., D.O. the Veteran reported that his headaches began after his reported July 1960 fall from a ladder.  In contrast to a current headaches report, however, in August 2014 and September 2015 VA medical records the Veteran specifically denied having headaches.
  
The medical evidence of record is also not supportive of the Veteran's claims.
Generally, the Board notes that the service treatment records are silent as to complaints of, or treatment for, any of the claimed disorders.  A June 1962 service treatment record, almost a year after the Veteran's purported July 1961 fall from a ladder, documented that a physical examination had been performed and was negative, other than for urethral discharge.  The July 1963 separation examiner specifically found that all systems (other than enlarged tonsils) were normal, including the head, neurologic system, upper extremities, lower extremities, and spine.  Following his release from active duty, an October 1963 medical record documented that no examination was necessary because the Veteran's condition had not changed since his last examination.  

Following his 1963 separation from service, the record is silent as to any complaints of, or treatment for, any of the claimed disorders for decades.  The Veteran worked doing construction work, carpentry, and pouring concrete. (August 2014 private medical opinion, by T.L.M., D.O., February 2006 VA medical record).  Per the Veteran, he had a post-service work-related injury in the 1990s that required medical treatment and for which he received workers' compensation.  

VA medical records are negative as to complaints of, or treatment for, disorders, except for low back pain (since 2002) and the right shoulder (since 2015).  In September 2002, the Veteran established medical care with VA.  At that time, he reported occasional back pain only; otherwise there was no joint swelling, weakness or stiffness.  He also specifically denied having headaches.  The VA medical provider noted a diagnosis of low back pain/old disc herniation.  Subsequent VA medical records are generally silent as to the headaches (indeed there are multiple specific denials of headaches) and knees, with occasional reports of low back pain.  As to the shoulders, the record is generally negative as to the left shoulder, but complaints regarding the right shoulder are documented in September 2015, at which time he indicated that the onset of the pain had been 1 year previously.  As recently as in an August 2014 VA medical record, the Veteran denied having muscle weakness, myalgias, back pain, joint swelling, pain, or stiffness, as well as, headaches.  The VA medical provider found that musculoskeletally, there was no tenderness or difficulties for range of motion and that the Veteran had normal gait and posture, good strength and reflexes at all extremities, and no observed neurological deficits. 

The contemporaneous medical documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In this case, the Veteran's recent statements reporting a long history of symptoms of the claimed disabilities are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any claimed problems.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's VA medical records list numerous medical complaints, but nothing related to the currently claimed decision, other than the back and right shoulder, as outlined above.  Based upon the language and context of the past record, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  As with the discussion of the disparities of the Veteran's reports above, such evidence is also persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

To the extent that the Veteran contends he has any claimed disorders due to service, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his symptoms into a clinical diagnosis. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Furthermore, as explained above, the Board has found that the Veteran's reports as to in-service injury and symptoms, as well as, chronicity of symptoms after service are not credible.

As the Board has found that the Veteran's reports are not credible, the Board finds that the August 2014 private medical opinion, by T.L.M., D.O. is not probative as to the Veteran's claims.  T.L.M., D.O., clearly relied on the Veteran's reports of an in-service fall from a ladder in creating his medical opinion, without any review of any contemporaneous medical evidence or consideration of all of the Veteran's statements to VA.  T.L.M., D.O., has tied the etiology of all the Veteran's claimed disorders to an event reported by the Veteran, which VA specifically finds is not credible.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  As explained above, the Board has found that the Veteran's reports as to in-service injury and symptoms, as well as, chronicity are not credible.  

Given the above findings, there is no competent or probative medical evidence supportive of the claim.  The Board notes that VA has not provided a medical examination for the Veteran's claim.  The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the present case, the Board has found that there is no credible or probative evidence that any of the Veteran's claimed disorders may be associated with his naval service.  The Board reiterates that it has found the Veteran's reports to not be credible as to his service and the history of his claimed disorders.  Furthermore, the Board also reiterates that the Veteran has not aided VA in obtaining pertinent medical evidence, as shown by him not providing information regarding his 1990s work-related injury.  "The duty to assist is not always a one-way street. If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Given that the probative and credible evidence of record does not support finding that the Veteran has been credible with his reports of in-service injuries, symptoms, and chronology, as well as, the lack of any probative medical evidence supportive of his claim, the preponderance of the evidence is against the claims and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for headaches, lumbar spine disorder, bilateral knee disorders, and bilateral shoulder disorders are denied.  
ORDER

Service connection for headaches is denied.

Service connection for lumbar spine disorder is denied.

Service connection for bilateral knee disorders is denied.

Service connection for bilateral shoulder disorders is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


